Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION


Status of the Claims
Claims 1,3,4,5 are amended
Claim 2 is cancelled
Claims 1,3-6 are pending


Response to Applicant Remarks
Applicant’s well-articulated remarks have been considered but are moot in the light of the newly cited art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.








Claims 1,3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton US 20120109797 A1 in view of Weintraub, “EVgo announces lower/simpler price plans and longer charging times for its ‘largest US’ DC fast charging network”, available at 3/2018, https://electrek.co/2018/03/01/evgo-speed-ceaper/

A management server, comprising: a billing processing unit configured to periodically perform billing processing of a predetermined amount of fee for a user who charges up a vehicle of the user 
Shelton is directed to an electric vehicle charging fee reconciler.  (Shelton, abstract).  Shelton discloses a EV user may be charged a fixed monthly fee for using the charging service.  (Shelton, para 0058, “In various exemplary embodiments, a grid connection point (or grid charging point) (GCP) may be identified to a mobile device such as a plug-in vehicle such that the plug-in vehicle manages the determination of the power stored and initiates bill reconciliation for a charging event for the mobile device. By identifying the GCP and charging event information, energy costs associated with charging the mobile device at many different GCPs may be aggregated to a billing account. Billing to the aggregated billing account may be at a fixed monthly rate or based on the actual energy consumed during charging. The account associated with each GCP may be adjusted (e.g., reduced) based on the energy consummated by the mobile device during specified events.”)
an acquirer configured to acquire charge result information of the vehicle of the user charged up with electricity supplied through an electric outlet; and 
(Shelton, para 0073, “Responsive to the end of a charging session, the CMS 123 may determine the power stored by the MD 120 and may send the determined power along with other charging event information including the RFID tag identification information, time and date, among others to the reconciler 140 via the transceiver 127 of the MD 120, the communication network 130 and the transceiver 147 of the reconciler 140.”)
a deriver configured to derive an amount of payment to a manager of the installation place of the electric outlet on the basis of the charge result information acquired at the acquirer, 
Shelton discloses reconciling the bill of the charging station based on the power supplied (charge result) to the user’s vehicle.  (Shelton, para 0141, “In step 690, the reconciler 140 may reconcile the billing account associated with the unique identifier of the charging station 110 and the billing account associated with the vehicle 120 in accordance with the charging event information. For example, the billing account associated with the unique identifier may be charged (or credited): (1) a fixed monthly amount for charging services; (2) a fixed amount per charging session or supply event; or (3) based on actual consumed (supplied) power during each charging session or supply event. The billing account associated with the unique identifier of the charging station 110 may be adjusted (e.g., credited or debited) based on the actual consumed/supplied power during a charge session or supply event of the electric vehicle 120.”)
wherein: the billing processing unit periodically performs billing processing of the predetermined amount of fee for each of a plurality of users; 
Shelton discloses a EV user may be charged a fixed monthly fee for using the charging service.  (Shelton, para 0058).  Shelton contemplates servicing a plurality of EV users and outlet providers.  (Shelton, para 0083, Although the reconciler 140 is shown communicating with one MD 120 and one GCP 105, it is contemplated that the reconciler 140 may communicate with any number of MDs and GCPs. It is also contemplated that the reconciler 140 may perform reconciliation processes for billing accounts associated with the GCPs that correspond to particular RFID tags.)


the acquirer acquires the charge result information for each of a plurality of electric outlets, the charge result information comprising a charging time; 
(Shelton, para 0073, “Responsive to the end of a charging session, the CMS 123 may determine the power stored by the MD 120 and may send the determined power along with other charging event information including the RFID tag identification information, time and date, among others to the reconciler 140 via the transceiver 127 of the MD 120, the communication network 130 and the transceiver 147 of the reconciler 140.”)

Shelton does not explicitly disclose
on the basis of the charge result information for each of the plurality of electric outlets acquired at the acquirer, the deriver distributes an amount corresponding to a total amount of fees of which billing processing has been performed for the plurality of users, among managers of the installation places of the respective electric outlets, the total amount of fees being a total amount of the predetermined amount of fees for the plurality of users, and sets the amount distributed to each manager as an amount of payment to the manager; and, 
The examiner notes that Shelton discloses that fees billed to EV users may go to an aggregated billing account.  Also, outlet managers may be compensated for the energy consumed by the EV users. (e.g. a reconciliation).  (Shelton, para 0058, “By identifying the GCP and charging event information, energy costs associated with charging the mobile device at many different GCPs may be aggregated to a billing account. Billing to the aggregated billing account may be at a fixed monthly rate or based on the actual energy consumed during charging. The account associated with each GCP may be adjusted (e.g., reduced) based on the energy consummated by the mobile device during specified events.”)  However, Shelton is silent that the user fees are distributed amongst the outlet managers.  Shelton discloses a need to pay outlet manager fees to reconcile against the charging usage of EV users.  There is a finite number of identified predictable potential solutions.  That is, an outlet manager could be paid from the existing aggregated billing account or from a separate account.  One of ordinary skill in the art could have pursued the known potential options with a reasonable expectation of success.  In other words, one of ordinary skill could for example pay for business expenses (reconciling outlet managers) from business income (fees collected from EV users).   It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Shelton with the billing account of Shelton, because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.


the deriver derives the amounts of payment to the managers every predetermined period …
Shelton discloses that outlet manager fees could be reconciled monthly.  (Shelton, para 0141, In step 690, the reconciler 140 may reconcile the billing account associated with the unique identifier of the charging station 110 and the billing account associated with the vehicle 120 in accordance with the charging event information. For example, the billing account associated with the unique identifier may be charged (or credited): (1) a fixed monthly amount for charging services; (2) a fixed amount per charging session or supply event; or (3) based on actual consumed (supplied) power during each charging session or supply event. The billing account associated with the unique identifier of the charging station 110 may be adjusted (e.g., credited or debited) based on the actual consumed/supplied power during a charge session or supply event of the electric vehicle 120.)

Shelton does not explicitly disclose

… such that the amount distributed to a manager with a longer accumulated charging time during the predetermined period is increased.
Weintraub is an article describing EV charging fee structures.  Weintraub discloses that it is known that electric charging power/fees go up as charging time goes up.  (Weintraub, p.2, “The Pay as you go $.20 per minute ($12/hour) rate and the member $.15/minute ($9/hour) is only available to California customers. The rest of the US will pay $.25-$-$.35 per minute. That’s $15-21/hour.”  ).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Weintraub with the charging time fee of Weintraub with the motivation of billing EV users.  Id.




Regarding Claim 2, Shelton and Weintraub disclose the server of claim 1,

the billing processing unit performs billing processing of the predetermined amount of fee for each of a plurality of users at the predetermined timing;
the acquirer acquires the charge result information for each of a plurality of electric outlets; and,
on the basis of the charge result information for each of the plurality of electric outlets acquired at the acquirer, the deriver distributes an amount corresponding to the total amount of fees of which billing processing has been performed for the plurality of users, among managers of the installation places of the respective electric outlets, and sets the amount distributed to each manager as an amount of payment to the manager.
See prior art rejection of claim 1.  The examiner notes that Shelton discloses a system that monitors EV vehicle charging, outlet billing, and reconciles the outlet billing against the charge taken by the EV vehicle.  (Shelton, fig.1)


Regarding Claim 3, Shelton and Weintraub disclose the server of claim 1.  
each manager is charged, by an electricity supplier for supplying electricity to the electric outlet, an electricity fee for electricity supplied to the vehicle through the electric outlet; and,
Shelton disclose that the reconciler could be the electric utility.  (Shelton, para 0060, “In certain exemplary embodiments, an electric utility may provide the reconciliation services to enable the reconciliation of energy costs associated with the specified events to the aggregated billing account and corresponding adjustment of energy costs for billing accounts associated with each of the GCPs used to charge or discharge the mobile device.”)  The utility could be billing and reconciling.

for each manager, when the amount distributed to the manager is less than the electricity fee charged to the manager, the deriver adds the difference between the electricity fee and the amount distributed to the manager, to the amount of payment to the manager.
See prior art rejection of claim 1 regarding the reconciliation taught by Shelton.  

Regarding Claim 4,  
periodically performing billing processing of a predetermined amount of fee for a user who charges up a vehicle of the user;
acquiring charge result information of the vehicle of the user charged up with electricity supplied through an electric outlet; and
deriving an amount of payment to a manager of the installation place of the electric outlet on the basis of the charge result information acquired.
See prior art rejection of claim 1 regarding Shelton

Regarding Claim 5,  
a management server configured to communicate with the electricity supply device, 
See Shelton fig.1, element 140, the reconciler



the electricity supply device comprising:
an electric outlet through which electricity supplied from an electricity supplier can be supplied to a vehicle of a user; and
Shelton, fig.1, element 115, the grid connector
a control device configured to record charge result information of the vehicle charged up with electricity supplied through the electric outlet, 
Shelton, fig.1, element 116
the management server comprising:
a billing processing unit 
an acquirer configured to acquire the charge result information from the control device; and
a deriver configured to derive an amount of payment to a manager of the installation place of the electric outlet on the basis of the charge result information acquired at the acquirer.
Shelton, fig.1 element 140

configured to periodically perform billing processing of a predetermined amount of fee for the user who charges up a vehicle of the user;
See prior art rejection of claim 1 regarding Shelton


Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton US 20120109797 A1 in view of Weintraub, “EVgo announces lower/simpler price plans and longer charging times for its ‘largest US’ DC fast charging network”, available at 3/2018, https://electrek.co/2018/03/01/evgo-speed-ceaper/ in view of Graziano 20100145885 in view of Vamos 20110184587

Regarding claim 6, Shelton and Weintraub discloses the system of claim 5.  

Shelton does not explicitly disclose
while electricity is supplied to the vehicle through the electric outlet, the control device transmits battery charging information to the fee charging server;

Graziano is directed to a EV charging system.  (Graziano abstract).  Graziano discloses that an outlet utility meter can provide the electric utility EV charging information.  (Graziano, para 0050, Presently, each outlet that is served by a local utility company is connected to the electric grid 160 by a utility meter 614 housed in Utility Interface 114 which measures the energy consumption of the loads that are connected to the outlet. The utility company bills the owner of the premises at which the outlet is installed for the total energy consumption for a predetermined time interval, typically monthly. Recharging a vehicle which is equipped with an electrically powered propulsion system results in the premises owner being billed for the recharging and the vehicle owner not being billed.”)   It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Shelton and Weintraub with the controller of Graziano with the motivation of billing for EV charging.  Id.

further comprising a fee charging server configured to derive an electricity fee of the installation place of the electric outlet, wherein: … and
See prior art rejection of claim 1 regarding Shelton

Graziano does not explicitly disclose

the fee charging server derives an electricity fee for electricity used while the battery charging information is received, on the basis of a second unit price that is lower than a first unit price applied when the battery charging information is not received.
Vamos discloses that it is known that customers with a profile having a negotiated contractual price for charging may result in a fee that is less than a fee that may result with no negotiated contract (ie. customers that provide battery charging information may have preferential rates).  (Vamos, para 0023, “Although charging stations for electric/hybrid vehicles are well known in the art, they are analogous to gas stations, home wall plugs or other power/energy transfer means in terms of allowing the users to plug their cars and having the user pay a pre-set retail price without facilitating negotiable and mutable terms.”)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine to combine Shelton, Weintraub and Graziano with the fee of Vamos with the motivation of buying power. Id.








Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALLEN C CHEIN/Primary Examiner, Art Unit 3687